Citation Nr: 1219899	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1.  Entitlement to service connection for ischemic heart disease (claimed as chest pain), for purposes of accrued benefits.
 
2.  Entitlement to service connection for cause of the Veteran's death.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and [redacted]
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1943 to May 1946, December 1946 to January 1957, and February 1966 to August 1973. He died in October 2003.  The appellant is the Veteran's surviving spouse.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In November 2008, the appellant and her son-in-law testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.
 
This appeal was previously before the Board in March 2009 and July 2010.  The Board denied entitlement to service connection for cause of the Veteran's death in March 2009.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a Joint Motion to Remand to vacate the March 2009 and remand the claim for additional development.  In July 2010, the Board remanded the claim so that a VA examiner could review the file and provide an opinion.  The case has been returned to the Board for further appellate consideration.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
FINDINGS OF FACT
 
1.  Resolving reasonable doubt in the appellant's favor, the Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicides, to include Agent Orange.
 
2.  VA and private medical records reflect diagnosis of coronary artery disease, a disability recognized by VA as presumptively associated with Agent Orange exposure.
 
3.  The Veteran died in October 2003; his death certificate lists the cause of death as cardiopulmonary arrest due to multisystem organ failure, as a consequence of open heart surgery, performed due to coronary artery disease.  An autopsy was not performed.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for service connection for coronary artery disease, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1116, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2011); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999). 
 
2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102 , 3.312 (2011); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA), have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.
 
Laws and Regulations
 
Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 
 
Accrued benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children. (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).
 
At the time of the Veteran's death, he had a claim pending for entitlement to service connection for chest pain.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  
 
An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant filed a claim in November 2007, clearly within one year of the Veteran's death in October 2007
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown. 
 
In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 
 
Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 
 
Factual Background and Analysis
 
Service personnel records show that the Veteran served in Thailand from February 1969 to February 1970 with the 40th Aerospace Rescue and Recovery Squadron (ARRS).  Units such as the Veteran's were responsible for combat search and rescue operations.  The Veteran's records reveal that he was awarded an Aircrew Member Badge, and that he served as an aircraft maintenance superintendent, and a quality control superintendent during service in Thailand.  

Service treatment records show that he underwent regular medical evaluations to maintain his flight status.  Treatment records also show that he complained of chest pain on numerous occasions during his 30 years of service; however, electrocardiograms never indicated a cardiac disorder.  He was not diagnosed with a cardiac disorder during service.
 
A VA physician found that a January 1979 electrocardiogram was "consistent with ischemia."
 
In March 1980, the Veteran filed a claim of entitlement to service connection for chest pain.  This claim remained unaddressed prior to his death in 2003.
 
A June 1980 VA examiner diagnosed arterial hypertension, and nocturnal chest pain of an undetermined cause.  He was also noted to have a high blood glucose level.
 
During VA treatment in December 1998, the Veteran stated he had been an insulin-dependent diabetic since 1990. 
 
In August 2001, the Veteran filed a claim of entitlement to service connection for diabetes mellitus secondary to exposure to Agent Orange.  In November 2001, he reported he served with the 40th ARRS during his service in Thailand.  He reported that his missions with the 40th ARRS included trips to Laos, Vietnam, and Cambodia.  He was denied entitlement to service connection for diabetes mellitus in a December 2001 rating decision.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002).
 
A private November 2002 treatment record noted the Veteran had a diagnosis of coronary artery disease status post percutaneous transluminal coronary angioplasty.
 
In September 2003, the Veteran was hospitalized for complaints of chest pain. Records note a history of known coronary artery disease, status post coronary angioplasty in January 2003.  While hospitalized he underwent an emergent coronary artery bypass graft.  Unfortunately, he passed away in October 2003.

The appellant and her son-in-law testified at a Board hearing in November 2008 regarding their belief that the Veteran died as a result of his service connected disabilities.  At the time of his death the Veteran was service connected for degenerative arthritis of the right hand, evaluated as 60 percent disabling; degenerative arthritis of the lumbar spine with radiculopathy, evaluated as 40 percent disabling; degenerative arthritis of the left hand, evaluated as 40 percent disabling; degenerative arthritis of the cervical spine, with limitation of motion, evaluated as 30 percent disabling; degenerative arthritis of the thoracic spine, with limitation of motion, evaluated as 10 percent disabling; and for deafness, malaria, idiopathic urticaria, gastritis, and hemorrhoids, each evaluated as noncompensable.  The Veteran was in receipt of individual unemployability benefits from January 4, 2001, for a period of 2 years and 10 months prior to death.  
 
Additionally, the appellant testified that the Veteran was in charge of the maintenance of "Jolly Green Giants" (helicopters) during his service in Thailand.  Her son-in-law testified that the Veteran flew on rescue missions, acting as a winchman and door gunner.  The Veteran would go to ground to find downed pilots, and would "ride the harness down and bring them back up," when they were unable to land the helicopters.  The appellant stated the Veteran would also strip downed aircraft of reusable parts before the aircraft would be destroyed so that the parts would not fall into enemy hands.  The appellant also stated that the Veteran mentioned having gone into South Vietnam, although she did not know the details of his actions there.  
 
Subsequent to the hearing, the appellant provided VA with a letter the Veteran had written her during his service in Thailand.  In that letter the Veteran wrote that he had recently been to Tuy Hoa, Vietnam.  Tuy Hoa is in the Republic of Vietnam, and was the home of Tuy Hoa Air Base.  The Board takes notice that among the air base tenants was the 31st Tactical Fighter Wing.  That wing included personnel who performed "Misty" forward air control missions, to include service as on scene controllers and coordinators during combat search and rescue missions.  Given the mission of the 40th ARRS, a desire to coordinate with the 31st Tactical Fighter Wing is extremely logical, and lends credibility to the Veteran's letter reporting a visit to Tuy Hoa.

In a December 2008 statement, private physician C.A.C. noted that the Veteran's diabetes could cause microvascular changes and have contributed to his congestive heart failure.  The physician noted that Agent Orange can cause diabetes.
 
A November 2010 VA medical opinion noted that there was data that patients treated with nonsteroidal drugs for their osteoarthritis in the presence of coronary artery disease were at an increased risk of acute coronary events.  The examiner ultimately opined, however, that it was less likely as not that the Veteran's osteoarthritis with radiculopathy contributed to the cause of his death.
 
Accrued Benefits
 
In July 2011, the RO conducted a special review of the Veteran's claims file in accordance with the decision in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II) based upon a May 1980 claim for entitlement to service connection for chest pain which had never been adjudicated.  
 
In May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid VA regulations.  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In short, district court orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 
 
The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has died from a covered herbicide disease; however, ischemic heart disease is not a listed covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2).  
 
The RO did not address the Veteran's 1980 claim of entitlement for service connection for chest pain for accrued benefits purposes, nor did the RO notify the appellant of the Veteran's pending claim from 1980.  When the Board reaches a question that has not been previously addressed by the RO, it must be considered whether the appellant has been given adequate notice and opportunity to respond and, if not, whether she will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
Here, by granting entitlement to service connection for ischemic heart disease, claimed as chest pain, the appellant is not prejudiced by the Board addressing this issue that has not been previously addressed by the RO.  
 
Given the evidence of record, the Board resolves reasonable doubt in the appellant's favor, and finds that the Veteran did serve in the republic of Vietnam at some time between February 1969 and February 1970.  The Veteran prior to his death reported that he served in Vietnam, and that statement in light of his duties and the unit of assignment is credible.  Moreover, of record is a written statement of his service in Vietnam during missions with the 40th ARRS.  His flight to Tuy Hoa is consistent with the mission of the 40th ARRS, and service performed by Misty Forward Air Controllers who served in the 31st Tactical Fighter Wing stationed at Tuy Hoa.  The Veteran was awarded an Aircrew Member Badge, and awarded the Vietnam Campaign Medal.   As the Veteran had Vietnam service during the Vietnam Era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, VA and private treatment records reveal diagnoses of diabetes mellitus and coronary artery disease, both presumptive disabilities pursuant to 38 C.F.R. § 3.309(e).

Accordingly, given the totality of the evidence the Board finds that the criteria to grant entitlement to service connection for coronary artery disease, for accrued benefits purposes, are met.

Cause of Death
 
As noted above, the Veteran died in October 2003.  The death certificate lists the cause of death as cardiopulmonary arrest due to multisystem organ failure, as a consequence of open heart surgery, performed due to coronary artery disease.  Additionally, a private physician indicated that the Veteran's diabetes mellitus could have contributed to his congestive heart failure through microvascular changes.  In addition to the Veteran's personnel records and prior statement regarding his Vietnam service, the appellant and her son-in-law testified that the Veteran had spoken of flying on missions to rescue pilots and aircraft in including Vietnam.  Indeed, the letter the Veteran wrote to the appellant during his service indicated he had been to an airbase in South Vietnam.  

Applying the law to the facts in this case, the Board finds that the evidence establishes that the cause of the Veteran's death, coronary artery disease, was incurred in service.  38 C.F.R. §§ 3.307, 3.309.  The appellant's claim of entitlement for the cause of the Veteran's death is therefore granted.  38 C.F.R. § 3.312
 
 
ORDER
 
Entitlement to service connection for ischemic heart disease (claimed as chest pain), for purposes of accrued benefits, is granted.
 
Entitlement to service connection for cause of the Veteran's death is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


